Citation Nr: 0612195	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  00-15 443	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to 
December 1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a November 1991 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana.

The record reflects that service connection for a mental 
disorder was initially denied by the VA agency of original 
jurisdiction in a February 1987 rating decision.  A notice of 
disagreement was filed and a statement of the case was 
issued, but the veteran did not file a timely appeal and the 
determination became final.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005);38 C.F.R. § 20.1103 (2005).  The veteran 
attempted to reopen his claim of service connection for a 
nervous disorder in a claim received in September 1991.  His 
claim was once again denied by rating decision dated in 
November 1991.  The record reflects that a timely notice of 
disagreement was received in April 1992.  However, the 
appellant was not provided a statement of the case at that 
time.  In view of such, the claim has remained in an open 
status since that time.  

The case was remanded by a decision of the Board dated in 
October 2003.


FINDINGS OF FACT

1.  The RO denied service connection for a mental disorder in 
February 1987; the appellant did not file a timely appeal.

2.  The evidence received since the February 1987 decision is 
new, but it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's February 1987 decision that denied the 
appellant's claim of entitlement to service connection for a 
mental disorder is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has not been 
received; the claim is not reopened.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he had no psychiatric disorder 
prior to entering military service, and that stresses of 
active duty, particularly service in Japan, precipitated his 
mental decline.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000, and has imposed new duties on VA to provide 
notice and assistance to claimants in order to help them 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statement of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
September 1999, June 2004 and April 2005, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although all notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while notice was not provided as to rating 
criteria for mental disorders or as to criteria for award of 
effective dates, see Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), these issues are not now before the 
Board.  Consequently, a remand of the claim to reopen to have 
the RO address potential ratings or effective dates is not 
necessary.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Private medical evidence the veteran 
identified has been requested, and VA and private clinical 
records have been received and associated with the claims 
folder.  The veteran requested and was scheduled for a 
videoconference hearing in February 2002 but failed to 
appear.

In this case, absent the receipt of new and material evidence 
(as will be explained below), further evidentiary development 
is not required as to the claim to reopen.  The Board thus 
finds that VA did not have a duty to assist that was unmet 
and that further assistance with respect to the claim is not 
required.  See 38 U.S.C.A. § 5103A (a) (2).

Turning to the veteran's claim to reopen, it should be 
pointed out that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be evidence of an etiological relationship between a 
current disability and active military service.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp.); 38 C.F.R. § 3.306(a) (2005).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Id.

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 does not apply in the instant case as the 
appellant's claim to reopen was received well before August 
2001.  New and material evidence is defined in the older 
version of 38 C.F.R. § 3.156(a) as being evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that the RO initially denied service 
connection for a mental disorder in February 1987.  The 
appellant did not file a timely appeal to that determination 
and it became final.  He attempted to reopen the claim in 
September 1991 with the submission of VA clinical records.  
Additional private clinical evidence has also been received 
in support of the claim.  

The evidence of record at the time February 1987 decision 
reflects that upon enlistment examination in October 1985, 
the veteran's psychiatric status was evaluated as normal.  A 
February 1986 clinical entry showed that he was interviewed 
and given brief psychological testing and was determined to 
be psychologically fit for a trial of duty.  

The service medical records show that in early June 1986, the 
veteran was referred to clinical psychology and was awaiting 
a special court martial for acts that included destroying 
government property, resisting being apprehended, and 
indecent exposure.  It was noted that he had lately had 
thoughts of harming people, and had been involved in multiple 
fights because of an inability to control his anger, 
primarily related to alcohol use.  Following evaluation, 
assessments of passive-aggressive personality and adjustment 
disorders were rendered.  It was determined that his lack of 
motivation made the potential to complete his enlistment very 
poor.  It was recommended that he be administratively 
discharged as soon as possible.  

The veteran was admitted in July 1986 as a transfer from a 
United States Naval Hospital in Japan with a diagnosis of 
schizoaffective disorder, rule out bipolar disorder.  
Following extensive further background history, psychological 
evaluation, and treatment, an Axis I diagnosis of bipolar 
disorder, manic episode in remission, on medication, chronic, 
severe, manifested by pressured speech, increased energy, 
decreased sleep and appetite, racing thoughts, agitation and 
irritability was rendered.  It was determined that the onset 
of such had been in 1983.  An Axis II diagnosis was provided 
of antisocial personality disorder manifested by truancy, 
misbehavior in school, delinquency, persistent lying, 
substance abuse, thefts, initiation of fights, inability to 
sustain consistent work behavior, failure to accept social 
norms with respect to lawful and interpersonal behavior, and 
irritability and aggressiveness as indicated by repeated 
physical fights.  It was recommended that following action of 
the medical and physical evaluation boards, that the veteran 
be discharged from that medical center and initiate 
outpatient follow-up at a mental health center of his choice.

The veteran was discharged from service on the basis of a 
bipolar disorder that was determined to have existed prior to 
service, which had not been permanently aggravated therein.

Evidence received since the 1987 rating decision includes VA 
outpatient and inpatient records showing that the veteran was 
admitted in January 1987 after running out of medication.  It 
was reported that prior to admission, he had been restless, 
confused, staying up all night, drinking, unable to 
communicate well and having racing thoughts, and felt that 
people knew his thoughts without telling them.  The appellant 
was treated and discharged with a primary diagnosis of 
schizoaffective disorder.  Subsequent VA outpatient and 
inpatient clinical records dating through August 1988 reflect 
that he continued to be followed for dramatic mood swings and 
other psychiatric symptoms primarily diagnosed as 
schizoaffective disorder.  

A letter from the Evansville State Hospital Division of 
Mental Health dated in June 1999 noted that the appellant was 
admitted in April 1998 and was diagnosed with schizoaffective 
disorder, bipolar type.  It was reported that concurrent 
diagnoses were other substance abuse, and alcohol and 
cannabis dependence.

The Board finds in this instance that while evidence received 
since the February 1987 final rating decision is new in the 
sense that it was not previously of record, none of it is 
"material" to the claim for service connection for a 
psychiatric disorder.  Such evidence relates solely to 
ongoing treatment for psychiatric problems.  Specifically, no 
additional evidence has been received that tends to prove any 
element of a claim of service connection beyond what was 
shown previously.  Evidence available in 1987 showed that he 
had a psychiatric disorder during service and was separated 
because of it.  Evidence received thereafter shows merely 
that he continues to have psychiatric problems.  This is not 
the sort of evidence that must be considered in order to 
fairly decide the claim.  As noted above, it does not tend to 
prove the claim beyond what was shown previously.  The 
application to reopen the claim is therefore denied.


ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


